BISCHOFF, J.
The plaintiff’s case being founded upon negligence in the starting of the car while he was attempting to alight, after it had come to a stop for the purpose, and evidence having been given for the defendant to the effect that the plaintiff was injured through an attempt *528to leave the car while still in motion, it was error for the court to refuse to charge, when requested, “that if they [the jury]' find that the car was moving, however slowly, at the time the plaintiff attempted to alight therefrom, their verdict must be for the defendant.” Cunningham v. Railroad Co., 31 Misc. 471, 64 N. Y. Supp. 350; Coleman v. Railroad Co., 82 App. Div. 435, 81 N. Y. Supp. 836. This proposition was not covered by the main charge (see Dambmann v. Railway Co., 180 N. Y. 384, 73 N. E. 59), and the ruling was clearly prejudicial.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.